The swamp is to be considered as the boundary, but that this judgment may not be hurried, you may move the matter at another day. Should the opinion of the Court be altered in the meantime, they will then set aside the nonsuit now ordered.
The plaintiff was nonsuited.
A few days afterwards it was moved by General Davie that this nonsuit should be set aside, saying he wished the opinion of the court upon this point, because another suit was depending in court upon the same point, between Hartsfield and Fuller, which would be disposed of immediately should the Court be of opinion that the swamp was to be considered as the boundary.